Citation Nr: 1025149	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include an adjustment disorder and a personality 
disorder.

2.  Entitlement to service connection for a diminished sex drive.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1972 to January 1974.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a September 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
which denied the Veteran's claims for service connection for an 
adjustment disorder, diminished sex drive, and bilateral 
tinnitus.

The Board notes that the Veteran's current claim was originally 
raised as one for a nervous condition.  See the Veteran's May 
2004 claim.  The Veteran was previously denied service connection 
for a nervous condition in rating decisions dated in October 
1980, November 1981 and May 1994.  As such, if this was a request 
for service connection for a previously denied condition, the 
Veteran would first have to submit new and material evidence 
sufficient to reopen the claim under 38 C.F.R. § 3.156 (2009).  
See 38 U.S.C.A. § 5108 (West 2002).  However, at the time of his 
May 1994 rating decision, the Veteran had been diagnosed with 
borderline personality disorder, mixed personality disorder, 
personality disorder with adjustment reaction, and with 
polysubstance dependence (see VA medical treatment records dated 
in September 1980, July 1981, May 1989, and February 1994, 
respectively); the Veteran was also found specifically to be not 
service connected for borderline personality disorder and mixed 
personality disorder in the October 1980 and November 1981 rating 
decisions, respectively.  These conditions were thus considered 
within the May 1994 decision to not reopen the Veteran's claim 
for a nervous condition.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  Since the May 1994 decision, the Veteran has been 
diagnosed with an anxiety disorder, an adjustment disorder with 
anxious mood, an adjustment disorder with a depressed mood, and a 
depressive disorder NOS (not otherwise specified).  See the VA 
medical treatment records dated in May 1999 and March 2004, 
respectively.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a claim based on a new 
mental disorder, taken either alone or in combination with a 
prior diagnosis of a related mental disorder, states a new claim.  
See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs 
v. Peake, 520 F.3d 1330, 1334 (2008).  Therefore, although there 
may be some overlap in the different diagnoses provided at 
different times, the Board concludes that with the new diagnoses 
provided in the record after the May 1994 rating decision, this 
claim is properly treated as a new claim for service connection 
for an acquired psychiatric disorder.

The Board considers the Veteran's current claim for an acquired 
psychiatric disorder broadly as encompassing all psychiatric 
disorders evident in the record, pursuant to the decision of the 
Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).

In his April 2006 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  A 
hearing was scheduled for June 2007, and the Veteran was so 
notified in May 2007.  However, in written correspondence 
received in June 2007, the Veteran withdrew his request for a 
hearing.  Accordingly, the Board is no longer under any 
obligation to provide the Veteran with a hearing.  38 C.F.R. § 
20.704(e) (2009).


FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of an 
acquired psychiatric disorder.

2.  There is no credible evidence of an acquired psychiatric 
disorder during service or within one year of service.

3.  There is no competent evidence of a link between the 
Veteran's current acquired psychiatric disorder and his military 
service.

4.  There is no competent evidence that the Veteran is 
experiencing a diminished sex drive.

5.  The Veteran has provided evidence of current tinnitus.

6.  There is no credible evidence of tinnitus during the 
Veteran's military service.

7.  There is no competent evidence that relates the Veteran's 
current tinnitus to his period of active service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(n), 
3.102, 3.159, 3.303, 3.307, 3.309, 4.9, 4.127 (2009).

2.  A diminished sex drive was not incurred in or aggravated by 
the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

3.  The Veteran's tinnitus was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 &. Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals limited compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
duty to notify was accomplished by way of a VCAA letter from the 
AOJ to the Veteran dated in June 2004.  That letter effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his service connection claims; 
(2) informing him about the information and evidence that the VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

However, the Board acknowledges the AOJ did not provide pre-
decisional VCAA notice that a disability rating and an effective 
date will be assigned if service connection is granted, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Regardless, since service connection is being denied, no 
disability rating or effective date will be assigned on this 
basis, so not providing additional notice concerning these 
downstream elements of the claim is moot and, therefore, at most 
harmless error.  See, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, the Veteran has received all required notice in 
this case, such that there is no error in the content of his VCAA 
notice.  

With regards to the timing of his VCAA notice, the Board observes 
that the AOJ issued all required VCAA notice prior to the 
September 2004 rating decision on appeal.  Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 
18 Vet. App. at 120.  Thus, there is no timing error.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), and VA treatment records.  The Veteran has submitted 
personal statements, and VA medical treatment records.  The 
Veteran has not provided authorization for the VA to obtain any 
additional private medical records, nor has he indicated that 
such records exist.  Therefore, the Board concludes that the duty 
to assist the Veteran in gathering information to advance his 
claim has been met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

First, regarding the Veteran's claim of service connection for an 
acquired psychiatric disorder.  As related below, there is 
competent evidence of a current psychiatric disorder.  However, 
the Veteran has not provided evidence to show any event in-
service to cause such a disorder, nor is there credible evidence 
to show that such a disorder occurred in service or began within 
a presumptive time period after his active service.  As such, 
there is no basis for requiring a VA psychiatric examination to 
determine the etiology of any acquired psychiatric disorder.  

Second, in regards to the Veteran's claim of service connection 
for a diminished sex drive, the Veteran has not provided any 
statements regarding the symptoms of the disorder sufficient to 
show that he has a current disorder identified as a diminished 
sex drive, nor has he submitted evidence to show any event which 
might have occurred during service to cause such a disorder, nor 
is there any evidence of a competent diagnosis of or treatment 
for such a disorder during service contained within the record.  
With such a factual basis, a remand for a VA medical examination 
to determine the etiology of the Veteran's claimed diminished sex 
drive is not required.

Finally, regarding the Veteran's claim for tinnitus, the Veteran 
has provided competent evidence that he experiences tinnitus.  
However, the Veteran has not provided any evidence of any 
specific in-service events, such as acoustic trauma, to cause him 
to experience tinnitus, nor is there credible evidence that such 
a disorder occurred during service.  Therefore, the Board 
concludes that a VA medical examination for etiology is not 
necessary in regards to the Veteran's tinnitus.

Finally, in regards to all three service connection claims, the 
service and post-service medical records provide no basis to 
grant the Veteran's claims, and in fact provide evidence against 
these claims; therefore, the Board finds that there is no basis 
for a VA examination or medical opinion to be obtained for any of 
the three issues currently before the Board.  Thus, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
psychoses).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. at 
497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" 
the former proposition that competent medical evidence is always 
required when the determinative issue involves either medical 
etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would not 
be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of in-service incurrence sufficient to establish service 
connection.  Barr, 21 Vet. App. at 310.  Although the Board may 
weigh the absence of contemporaneous medical evidence against the 
lay evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for an Acquired Psychiatric 
Disorder

As noted above, the first requirement for any service connection 
claim is the existence of a current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board notes that the Veteran has reported a history that he 
began drug use in service, which was self-medication for his 
current acquired psychiatric disorders.  See the statement of the 
Veteran's representative in of October 2006 (VA Form 646), and 
the VA medical treatment records of January 1980, February 1994, 
and May 1999.  Generally, for claims filed after October 31, 
1990, service-connected disability compensation is precluded for 
disability that is the result of the veteran's willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  
See also 38 C.F.R. §§ 3.1(n), 3.301.  However, service-connected 
disability compensation may be awarded for an alcohol or drug 
abuse disability secondary to a service-connected disability or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this regard, 
the Federal Circuit cautioned that compensation would only result 
where there was clear medical evidence establishing that the 
alcohol or drug abuse disability was caused by a veteran's 
primary service-connected disability.  Id.  It also determined 
that the statute precludes compensation in two situations:  1) 
for primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and 2) for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol abuse.  
Id.

With regard to his alcohol dependence and polysubstance abuse, 
there is no medical evidence demonstrating that these disorders 
are secondary to any service-connected psychiatric disability.  
Neither the Veteran nor his representative have presented any 
evidence that they are able to make such a determination.  See 
Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  Therefore, 
compensation may not be paid for his alcohol or polysubstance 
dependence.  38 U.S.C.A. §§ 1110; see also 38 C.F.R. §§ 3.1(n), 
3.301.

Additionally, at the time of his May 1994 rating decision, the 
Veteran had been diagnosed with borderline personality disorder, 
mixed personality disorder, personality disorder with adjustment 
reaction, and with polysubstance dependence (see VA medical 
treatment records dated in September 1980, July 1981, May 1989, 
and February 1994, respectively).  Personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute disabilities 
for VA compensation purposes.  See 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (2009).  However, service connection may 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality by 
superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  There 
is no competent evidence of record to show that the Veteran's 
psychiatric disorders are superimposed on a constitutional or 
developmental abnormality.  Therefore, the Veteran's previously 
diagnosed personality disorders cannot be the basis for a service 
connection claim.

However, the Veteran has been diagnosed with an anxiety disorder, 
an adjustment disorder with anxious mood, an adjustment disorder 
with a depressed mood, and a depressive disorder NOS (not 
otherwise specified).  See the VA medical treatment records dated 
in May 1999 and March 2004, respectively.  The fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) does not consider adjustment 
disorders to be the same as personality disorders.  See the DSM-
IV at 273-286.  Consequently, at this point in the analysis, the 
Board finds that Veteran has been currently diagnosed with 
potentially service-connectable psychiatric disorders.

The second requirement for any service-connected disability is of 
an in-service occurrence or aggravation of the injury.  Shedden, 
381 F.3d at 1167.  The Veteran has not alleged any in-service 
event occurred which might have caused his current disorder, or 
to which such a disorder might be connected.  The Board notes 
that the VA's duty to assist is not a one-way street.  If a 
Veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Without evidence of an in-service 
incurring event to cause his current acquired psychiatric 
disorder, service connection cannot be granted.  

Without competent evidence of an in-service incurring event, 
there is no basis for further analysis of the nexus requirement.  
See Shedden, at 1167.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
present in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and third elements of service connection discussed above.  
Savage, 10 Vet. App. at 495-496.  

The Veteran has stated that he had problems with nerves in 
service, or alternately that he began drug use in service, which 
was self-medication for his current acquired psychiatric 
disorders.  See the Veteran's claims of August 1981, and August 
1993: see also the statement of the Veteran's representative in 
of October 2006 (VA Form 646), and the VA medical treatment 
records of January 1980, February 1994, and May 1999.  The 
Veteran has also argued that he had surgery for headaches in 1973 
during service which was treatment for his current acquired 
psychiatric disorders.  See the Veteran's August 1981 claim.  

In such cases, the Board is within its province to weigh the 
Veteran's statements and to make a credibility determination as 
to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  The Veteran is competent to 
relate the symptoms of an acquired psychiatric disorder, if 
confirmed by a later diagnosis.  Jandreau, 492 F.3d at 1377.

When weighing lay evidence, the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain extent, 
bad character.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (citing State v. 
Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  In this case, the 
Veteran has provided multiple contradictory statements regarding 
the history of his current mental disorder which undermines his 
credibility.  Furthermore, the Veteran's admitted, and well-
documented, history of substance dependence may cloud his memory 
of the advent of his current psychiatric disorders.  See VA 
medical treatment records dated in July 1981, February 1994, May 
1999, and March 2004.  Finally, the Veteran's statement regarding 
in-service treatment is directly contradicted by his STRs from 
that period which show that he had oral surgery for a tooth 
problem in December 1973, with no mention of headaches or any 
associated nervous disorder.  As such, in consideration of the 
Veteran's history of inconsistent statements, intervening 
substance dependence, and the fact that certain statements he has 
made are directly contradicted by the medical evidence of record, 
the Board concludes that the Veteran's statements that his 
current psychiatric disorders began during his active service are 
not credible.

Regarding the medical evidence of record, the Veteran's discharge 
examination of October 1973 does not indicate that he experienced 
any psychiatric disorder at that time.  The Board notes that the 
Veteran's medical STRs were generated with a view towards 
ascertaining his then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997); 
see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence, such as the Veteran's service 
treatment records, has greater probative value than reported 
history).  The first diagnosis of any psychiatric disorder is 
from a VA medical treatment record dated in September 1980, and 
the Veteran's first complaint of nerves is from his claim of 
August 1980.  Furthermore, the first diagnosis of psychiatric 
disorder which is not a personality disorder is from the May 1999 
VA medical treatment record.  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for consideration 
in deciding a service connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Without credible evidence of 
the advent of the Veteran's current disorder in service, and no 
competent diagnosis of any psychiatric disorder until over five 
years after active service, the Board concludes that his current 
psychiatric disorders cannot be service-connected due to 
continuity of symptomatology.  Furthermore, there is no competent 
or credible evidence to show that the Veteran's current 
psychiatric disorders occurred within one year of his active 
service.  Therefore, the presumption of in-service incurrence for 
a psychosis is not for application.  38 U.S.C.A. §§ 1101, 
1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder, with no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Diminished Sex Drive

The Veteran has claimed that he experiences a diminished sex 
drive due to his military service.  There is no evidence 
presented that the Veteran has the requisite training or 
experience necessary to render him competent to diagnose himself 
with such a condition.  See Layno, at 469; 38 C.F.R. 
§ 3.159(a)(1).  In fact, the Veteran has not provided any lay 
testimony regarding symptomatology of a diminished sex drive, nor 
has he presented any evidence of a competent medical diagnosis of 
or treatment for such a disorder.  Id.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see 
Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected disease or 
injury to cases where such incidents had resulted in a 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  As such, the Board concludes that without 
competent evidence of symptoms of a current disability, or any 
competent evidence of a diagnosis of or treatment for such a 
disorder, service connection cannot be granted.

Furthermore, even if the Veteran was competent to diagnose 
himself with such a condition, he has not provided any lay or 
medical evidence of an incurring incident in service, evidence 
that any current diminished sex drive is connected to service, or 
any evidence that such a disorder began during service and has 
continued to the present as necessary to show service connection.  
See Shedden, 381 F.3d at 1167; see also 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  As noted 
above, if a Veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board has considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim of service connection for a diminished sex 
drive is denied.

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which was 
caused by his exposure to acoustic trauma during his military 
service.  See the January 2005 VA medical treatment record.  As 
noted above, the first requirement for a service connection claim 
is proof that the Veteran currently has the claimed disability.  
Shedden v. Principi, 381 F.3d at 1167.  The Veteran was diagnosed 
with tinnitus by a VA physician in January 2005.  Furthermore, 
tinnitus is a type of disorder associated with symptoms capable 
of lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002).  The Veteran has stated that he currently experiences 
tinnitus.  See the Veteran's May 2004 claim.  As such, the 
Veteran has provided competent evidence that he is currently 
experiencing tinnitus.  

The second requirement for a service-connected disability is of 
an in-service occurrence or aggravation of the injury.  Shedden, 
381 F.3d at 1167.  The Veteran has indicated that his tinnitus is 
due to "heavy artillery and helicopter noise" experienced 
during service.  See the January 2005 VA medical treatment 
record.  The Veteran is competent to testify as to experiencing 
acoustic trauma in service.  See Layno v. Brown, 6 Vet. App. at 
469; see also 38 C.F.R. § 3.159(a)(2).  However, the Veteran has 
not indicated any specific event or events in which he was 
exposed to acoustic trauma during his service.  Without evidence 
of any specific acoustic trauma in service, the Board must 
conclude that the Veteran did not experience acoustic trauma to 
cause tinnitus during his active military service.  There is also 
no evidence of record to show that the Veteran engaged in combat 
during his service, such that his statements alone would be 
sufficient to concede that he was exposed to acoustic trauma 
purely due to the Veteran's general complaints of noise exposure.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). The Board again 
notes that if a Veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran's military occupational specialty is listed as cook 
in his DD Form 214.  This is not an occupation ordinarily 
associated with acoustic trauma, unlike artillery, e.g.  His STRs 
do not contain any evidence of treatment for acoustic trauma or 
any complaints of tinnitus during service.  The Board notes that 
the VA may not rely on the absence of medical records to refute 
the Veteran's lay assertion of experiencing acoustic trauma.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that 
the Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence).  However, the Federal Circuit Court has held that an 
extensive lapse of time between the alleged events in service and 
the initial manifestation of the subsequently reported symptoms 
and/or treatment is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  In this case, the first mention of acoustic 
trauma is in the Veteran's January 2005 VA medical treatment 
record, over 30 years after active service.  Furthermore, the 
Veteran's assertion of general "noise exposure" in service is 
not sufficient to show acoustic trauma to cause current bilateral 
tinnitus.  Service in the military is not enough by itself to 
show that the Veteran experienced acoustic trauma.  As such, the 
Board concludes that given the lack of any specific lay or 
medical evidence of acoustic trauma in service, and the 
substantial period of time after service before the Veteran first 
asserted experiencing such trauma, the Veteran has not shown that 
he experienced in-service acoustic trauma sufficient to cause his 
current bilateral tinnitus.

Without evidence of an in-service incurring event, there is no 
basis for further analysis of the nexus requirement.  See 
Shedden, at 1167.  

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
present in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  A 
demonstration of continuity of symptomatology is an alternative 
method of demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has indicated that his tinnitus began in service and 
continued to the present.  See the Veteran's January 2005 VA 
medical treatment record.  The Veteran is competent to report 
difficulty hearing after service.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2). 

However, the Board notes an absence in the claims folder of 
complaints for tinnitus from the time of separation until the 
Veteran's May 2004 claim, about thirty years after service.  
Furthermore, the Veteran's separation examination of October 1973 
does not contain any indication of tinnitus, nor does the 
Veteran's general VA medical examination of March 2002.

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination as to 
whether the evidence supports a finding of in-service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
The first evidence of tinnitus in the claims file is from the 
Veteran's May 2004 claim, about 30 years after his discharge from 
active service.  As noted above, the Federal Circuit Court has 
held that an extensive lapse of time between the alleged events 
in service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for consideration 
in deciding a service connection claim.  Maxson, 230 F.3d at 
1333.  Given the lack of any evidence of tinnitus until 30 years 
after service, as well as the substantial medical evidence of 
record during this period with multiple general medical 
examinations with no mention of tinnitus, the Board finds the 
Veteran's statements regarding experiencing tinnitus from service 
to the present not to be credible.  As such, the Board concludes 
that the evidence does not show the continuity of symptomatology 
necessary to establish service connection for tinnitus.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for tinnitus, with no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a diminished sex drive is denied.

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


